Citation Nr: 1023957	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-36 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to December 
1971, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. Louis, 
Missouri, which denied the above claim.  During the pendency 
of this appeal, in September 2006, jurisdiction of this 
matter was transferred to that of the RO in New Orleans, 
Louisiana.

In May 2010, the Veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, 
coronary artery disease is manifested as a result of the 
service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for coronary artery disease.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for cardiovascular-renal disease may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Veteran asserts that he currently has coronary artery 
disease that was either caused by or is aggravated by his 
service-connected diabetes mellitus.  During his May 2010 
video conference hearing, he asserted that he was diagnosed 
with diabetes mellitus prior to ever having experienced 
symptoms associated with coronary artery disease.  He added 
that his private medical care provider had indicated to him 
that his coronary artery disease was secondary to his 
diabetes mellitus.

A review of the Veteran's service treatment records is 
negative of any symptoms associated with coronary artery 
disease during his period of active service.

Subsequent to service, a private medical record from P. S. 
S., M.D., dated in July 2001, shows that the Veteran was said 
to have been diagnosed with diabetes mellitus in 1997.  It 
was also noted that he currently had coronary artery disease.

A private prescription for medication from The Family 
Doctors, dated in September 2001, shows that the Veteran was 
given medication for diabetes mellitus which was said to have 
been first diagnosed in 1997.

A private medical record from G. B. M., M.D., dated in August 
2005, shows that the Veteran was said to have coronary artery 
disease which was a secondary condition to and caused by his 
diabetes.

A VA heart examination report dated in May 2006 shows that 
the Veteran was said to have had an initial heart attack in 
1997.  He was said to have been hospitalized with chest pain 
at that time.  It was indicated that he was treated for at 
least two additional myocardial infarctions in the years 
following.  The diagnosis was multiple vessel coronary artery 
disease.  The examiner opined that the Veteran's coronary 
artery disease was less likely as not (less than 50/50 
percent probability) caused by or the result of his diabetes.   
The examiner explained that although diabetes is one of the 
major risk factors for coronary artery disease, the onset of 
diabetes was also in the same year as the coronary artery 
disease, and therefore, too close to consider it a 
significant factor in the etiology of the severe multivessel 
coronary artery disease.

A VA diabetes mellitus examination report dated in December 
2006 shows that the Veteran's symptoms associated with 
diabetes were said to be getting progressively worse.  It was 
indicated that there were cardiac symptoms related to the 
diabetes, to include angina, shortness of breath, and 
peripheral edema.  Cardiovascular disease, to include 
hypertension, was noted to be a complication of diabetes, and 
the rationale for this conclusion was said to be the onset of 
the complication in relation to the onset of diabetes.  
Additionally, coronary artery disease was listed as a 
possible diabetes related condition and complication, with 
the rationale for this conclusion being the onset of the 
complication in relation to the onset of diabetes.

A private medical record from Dr. M., dated in February 2007, 
shows that the Veteran was said to have coronary artery 
disease which was clearly related and secondary to his type-2 
diabetes mellitus.  Dr. M. added that it was not clear 
precisely when the initial diagnosis of diabetes was made, 
but it preceded the coronary artery disease diagnosis.

A VA heart examination report dated in January 2010 shows 
that the Veteran provided a history of five myocardial 
infarctions since 1997.  The diagnosis was coronary artery 
disease.  There was no opinion provided as to the etiology of 
the disability.

The Veteran is currently service-connected for diabetes 
mellitus.  He has also been diagnosed as having coronary 
artery disease.  Dr. M. has been treating the Veteran for 
several years and has concluded that the Veteran's coronary 
artery disease which was clearly related and secondary to his 
type-2 diabetes mellitus.  Although the United States Court 
of Appeals for Veterans Claims (Court) has specifically 
rejected the "treating physician rule" (which would afford 
greater weight to the opinion of a Veteran's treating 
physician over the opinion of a VA or other physician), the 
Board is obligated to consider and articulate reasons or 
bases for its evaluation of the evidence submitted by a 
treating physician.  See Van Slack v. Brown, 5 Vet. App. 499,  
502 (1993).  In this regard, the Dr. M. has consistently 
explained in his opinions dated in August 2005 and February 
2007 that the diabetes mellitus had pre-existed the coronary 
artery disease and that the two disabilities were related.  
Moreover, the December 2006 VA diabetes mellitus examination 
report suggests that coronary artery disease was a related 
condition and complication of diabetes mellitus in light of 
the onset of the complication in relation to the onset of 
diabetes.

As noted above, establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists, and that the current disability 
was either caused by or aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2009); Allen, 7 Vet. 
App. at 439.  While the competent medical evidence of record 
did not necessarily establish that the diabetes mellitus 
caused the coronary artery disease, it does establish the 
likelihood that the coronary artery disease is at the very 
least aggravated by the service-connected diabetes mellitus 
as the foregoing opinions suggest that the coronary artery 
disease is a complication of the diabetes mellitus.

The Board recognizes that the May 2006 VA heart examination 
report concluded that the coronary artery disease was less 
likely as not caused by or the result of the diabetes based 
on the fact that the onset of the diabetes was in the same 
year as the coronary artery disease, and therefore, too close 
to consider it a significant factor in the etiology of the 
severe multivessel coronary artery disease.  However, while 
this opinion concluded that the diabetes mellitus did not 
cause the coronary artery disease, it did not provide an 
opinion as to whether it aggravated the coronary artery 
disease.  Moreover, the December 2006 VA relied on the onset 
of the coronary artery disease in relation to the onset of 
diabetes as a basis for considering it a complication of the 
diabetes.

In light of the foregoing, the Board finds that the evidence 
supports the claim for service connection for coronary artery 
disease because at the very least, the medical evidence of 
record is in equipoise that there is a link between the 
service-connected diabetes mellitus and the Veteran's current 
coronary artery disease.

Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, because the medical opinion evidence 
addressing secondary service connection supports the 
Veteran's claim, service connection is warranted.  In this 
regard, the Board points out that Courts have cautioned VA 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted, and indicated that it 
would not be permissible to undertake further development if 
the purpose was to obtain evidence against a Veteran's claim.  
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The Board notes that during the pendency of this appeal, 
there was an amendment to the provisions of 38 C.F.R. § 
3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006). The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice 
prior to the amendment.  Given these substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the change, which favors the 
Veteran.

In Allen, the Court noted the provisions of 38 C.F.R. § 3.322 
in determining how to compensate for the degree of disability 
caused by aggravation.  This provision states that it is 
necessary to deduct from the present evaluation the degree, 
if ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
except that if the disability is total no deduction will be 
made.  If the degree of disability at the time of entrance 
into service is not ascertainable in terms of the schedule no 
deduction will be made.

Applying the premise of 38 C.F.R. § 3.322 to the instant case 
indicates that no deduction should take place.  In this 
regard, the additional disability caused by the Veteran's 
service-connected diabetes mellitus is imprecise.  Therefore, 
the pre-aggravation state of the Veteran's coronary artery 
disease is not clearly ascertainable.  As a result, no 
deduction should be made in awarding service connection for 
coronary artery disease based on aggravation caused by the 
service- connected diabetes mellitus.

In sum, the Board finds that the Veteran's coronary artery 
disease is a complication of his service-connected diabetes 
mellitus, and that no deduction should be made. Accordingly, 
resolving any doubt in the Veteran's favor, the evidence 
supports the claim for service connection for coronary artery 
disease on a secondary basis.


ORDER


Entitlement to service connection for coronary artery disease 
is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


